Exhibit 10.9




ZOOMINFO TECHNOLOGIES INC.
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered by and between ZoomInfo
Technologies Inc., a Delaware corporation, together with its indirect subsidiary
ZoomInfo Holdings LLC (formerly known as DiscoverOrg Holdings, LLC )
(collectively, the “Company”), on the one hand, and Henry Schuck (“Executive”),
on the other, as of May 27, 2020. The Company and Executive are referred to
herein individually as a “Party” and, collectively, as the “Parties.”
WHEREAS, the Company would like to continue to engage the services of Executive
on a full-time basis, and Executive would like to continue to be so engaged;
WHEREAS, the Company and Executive have agreed on terms for such services and
compensation therefor; and
WHEREAS, the Company and Executive wish to enter into a formal written agreement
to document such relationship in order to set forth, among other matters (a)
Executive’s services and compensation therefor, (b) the nature of Executive’s
employment by the Company, (c) the Company’s exclusive ownership of and right to
designs, inventions, trade secrets and proprietary and confidential information
relating to the Company, and (d) the resolution of all disputes, claims and any
other matters in question arising out of or relating to the Parties’ employment
relationship.
NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
1.Employment Term. Executive’s employment pursuant to this Agreement shall be
effective as of the effective date of the Company’s initial public offering (the
“Effective Date”) and shall continue until terminated as provided in Section 4
below. The period during which Executive is employed by the Company hereunder is
hereinafter referred to as the “Employment Term.” The last day of Executive’s
employment with the Company is hereinafter referred to as the “Termination
Date.”
2.    Title; Duties; Reporting.
(a)    Executive shall continue to be employed by the Company as Chief Executive
Officer and shall serve as Chairman of the Board of Directors of the Company
(the “Board”). Executive’s duties and responsibilities shall continue to be
consistent with the role of Chief Executive Officer. Executive shall devote
substantially all of Executive’s business time (excluding periods of vacation
and other approved leaves of absence) to the performance of his duties with the
Company.
(b)    During the Employment Term, Executive shall continue to report solely and
exclusively to the Board.
(c)    Executive shall devote Executive’s best efforts to Executive’s
performance of Executive’s duties hereunder and shall not engage in any other
business or employment that would


1

--------------------------------------------------------------------------------



prevent Executive from fully and satisfactorily performing the services required
by the Company or that would result in a conflict of interest. Executive shall
perform Executive’s duties, responsibilities and functions for the Company to
the best of Executive’s abilities in a diligent, trustworthy, businesslike, and
efficient manner. Executive’s duties will be determined by the Company and may
include activities for the benefit of the Company’s subsidiaries or affiliates.
Executive shall perform his duties applying Executive’s fiduciary duty to the
Company in accordance with laws, the provisions of this Agreement, the Company’s
organizational documents, and general directives and specific instructions given
to Executive by the Company from time to time. Executive will also abide by all
Company policies and procedures as may be in effect from time to time,
including, without limitation, those set forth in the applicable Employee
Handbook.
(d)    The principal place of Executive’s employment shall be Vancouver,
Washington; provided, Executive may work remotely with prior approval of the
Company, and Executive may be required to travel on Company business.
(e)    Executive agrees that (i) Executive’s title, position, salary,
responsibilities, education, professional certifications, and background, as
they relate to Executive’s employment by the Company under this Agreement,
classify Executive as an “Exempt” employee and “Regular Full-Time” for purposes
of all state and federal laws that relate to overtime pay and other employment
law and policy matters; (ii) Executive shall receive only the compensation and
benefits described herein; and (iii) Executive shall not be eligible for or
receive any extra overtime or other special payment or compensation under this
Agreement, including, without limitation, for hours of work performed outside of
regular business hours, on holidays or otherwise.
3.    Compensation and Benefits.
(a)    Base Salary. During the Employment Term, Executive’s base salary shall be
paid at a rate of $512,000 US Dollars per annum (the “Base Salary”), payable in
regular installments in accordance with the Company’s general payroll practices.
The Base Salary may not be decreased without the consent of Executive.
(b)    Annual Performance Bonus. In respect of each fiscal year of the Company
occurring during the Employment Term, Executive shall be eligible for an annual
cash incentive bonus (the “Annual Bonus”). The target Annual Bonus for each such
fiscal year shall be $425,000 (the “Target Annual Bonus”), with the actual
Annual Bonus payable being based upon the level of achievement of specified
corporate, financial, operational and individual performance for such fiscal
year, as approved by the Compensation Committee of the Board (the “Compensation
Committee”). The Annual Bonus shall otherwise be subject to the terms and
conditions of the annual bonus plan adopted by the Board or the Compensation
Committee, under which bonuses are generally payable to senior executives of the
Company, as in effect from time to time. The Annual Bonus shall be paid to
Executive at the same time as annual bonuses are generally payable to other
senior executives of the Company, but in no event later than March 15th of the
calendar year immediately following the calendar year in which the fiscal year
to which such Annual Bonus relates ended.
(c)    Other Benefits. During the Employment Term, Executive shall be entitled
to participate in all employee benefit plans, practices, programs and perquisite
arrangements provided


2

--------------------------------------------------------------------------------



generally to the most senior executives of the Company, as in effect from time
to time (collectively, “Employee Benefit Plans”), on a basis which is no less
favorable than is provided to other similarly situated employees of the Company,
to the extent consistent with applicable law and the terms of applicable
Employee Benefit Plans. The Company reserves the right to amend or cancel any
Employee Benefit Plans at any time in its sole discretion, subject to the terms
of such Employee Benefit Plan and applicable law.
(d)    Vacation. During the Employment Term, Executive shall be entitled to 25
days of paid vacation per calendar year (prorated for partial years) in
accordance with the Company’s vacation policies, as in effect from time to time.
Executive shall obtain advance written approval for vacation from the Company.
Executive’s vacation days shall be taken at such time or times during the
applicable year as may be mutually agreed upon by Executive and the Company,
thereby taking into consideration the needs of the Company and the personal
wishes of Executive. The Company reserves the right to grant additional vacation
time or to deny any request for vacation or time-off at its sole discretion,
unless the leave is for illness or other exigent circumstances or is otherwise
authorized by law.
(e)    Withholding Taxes. All amounts payable to Executive as compensation
hereunder, including any bonuses or other monetary incentives, shall be subject
to such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.
(f)    Expense Reimbursement; Indemnification. Executive shall be reimbursed for
reasonable out-of-pocket expenses incurred by Executive in the furtherance of
the Company’s business, provided Executive obtains all required approvals and
submits all required verification as provided by Company policy. In addition to
any amounts that may be provided under the Company’s standard reimbursement
policies, Executive shall be entitled to, at all times during the Employment
Term, reimbursement for reasonable and documented first-class flight and ground
transportation expenses for all business-related travel. In addition, the
Company shall at all times maintain a customary directors’ and officers’
liability insurance policy, and provide Executive with indemnification to the
fullest extent permitted under applicable law, and otherwise in accordance with
its charter, bylaws and/or any indemnification agreements applicable to
directors and officers of the Company.
(g)    Equity Compensation. Executive will be eligible to receive equity awards
under the Company’s 2020 Omnibus Incentive Plan (the “OIP”) and to participate
in any future long-term incentive programs made generally available to the
Company’s senior executives as determined by the Board.
4.    Termination of Employment.
(a)    The Employment Term and Executive’s employment hereunder may be
terminated by either the Company or Executive at any time and for any reason;
provided, that, unless otherwise provided herein, either party shall be required
to give the other party at least 30 days’ advance written notice of any
termination of Executive’s employment (and provided further that the Company
shall be entitled to pay Executive Base Salary payments in lieu of such notice
period). Upon termination of Executive’s employment during the Employment Term,
Executive shall be entitled


3

--------------------------------------------------------------------------------



to the compensation and benefits described in this Section and shall have no
further rights to any compensation or any other benefits from the Company or any
of its affiliates, provided, that Executive’s rights with respect to any equity
awards in the Company as may be approved by the Board shall, except as provided
in this Section 4, be governed by the terms and conditions of the OIP and/or any
other documents pursuant to which such equity awards have been granted. For the
avoidance of doubt, nothing in this Section 4 or otherwise in this Agreement
shall be in derogation of, or in any way limit, any additional accelerated
vesting rights to which Executive may be entitled with respect to equity awards
under the OIP and/or any other documents pursuant to which such equity awards
have been granted.
(b)    Termination by the Company for Cause or by Executive Without Good Reason.
Executive’s employment hereunder may be terminated by the Company for Cause, or
by Executive without Good Reason. If Executive’s employment is terminated by the
Company for Cause, or by Executive without Good Reason, Executive shall be
entitled to receive: (i) any accrued but unpaid Base Salary; and (ii)
reimbursement for unreimbursed business expenses properly incurred by Executive
((i) and (ii) together, the “Accrued Amounts”).
(c)    Termination by the Company Without Cause or by Executive for Good Reason.
The Employment Term and Executive’s employment hereunder may be terminated by
the Company without Cause or by Executive for Good Reason. In the event of such
a termination (subject to Section 4(d) below), Executive shall be entitled to
receive (A) the Accrued Amounts, and (B) the Severance Amount (as provided
below); provided, that Executive shall be entitled to receive the Severance
Amount only if (i) Executive has materially complied with, and is in compliance
in all material respects with, Sections 5, 6, and 7 of this Agreement, and (ii)
Executive executes a general release of all claims and rights that Executive may
have against the Company and its related entities and their respective
equityholders, members, officers, directors, managers and employees relating to
Executive’s employment and/or termination, in a form substantially similar to
Exhibit A hereto (the “Release”) within 45 days following the Termination Date,
and does not revoke the Release within any applicable revocation period. The
Severance Amount shall equal (i) one year of the Base Salary rate as of the
Termination Date, plus the amount of the Target Annual Bonus (at 100%
achievement) prorated based on the number of days that Executive is employed
during the fiscal year in which the Termination Date occurs, in each case
payable in a single lump sum; (ii) payment of any earned but unpaid Annual Bonus
for the fiscal year prior to the year in which the Termination Date occurs,
payable in a single lump sum; (iii) continuation for 12 months following the
Termination Date of any health insurance benefits to which Executive was
entitled as of the Termination Date at the same level as active employees (with
such benefits to be provided in the form of subsidized COBRA premiums); and (iv)
accelerated vesting of the portion of Executive’s then-unvested equity awards
subject to time-based vesting that are held by Executive as of the Termination
Date and which were scheduled to vest within 12 months following the Termination
Date. The cash termination payments described in this Section shall be paid to
Executive within 60 days following the Termination Date, provided that if the
period during which Executive may sign the Release straddles two calendar years,
then such cash termination payments shall be paid to Executive in the second of
such calendar years.


4

--------------------------------------------------------------------------------



(d)     Termination by the Company Without Cause or by Executive for Good Reason
during CIC Protection Period. In the event of a termination of Executive’s
employment by the Company without Cause or by Executive for Good Reason, which
in either case occurs during the period beginning three months prior to, and
ending 12 months following, a Change in Control (the “CIC Protection Period”),
then in lieu of the payments and benefits described under Section 4(c),
Executive shall be entitled to receive (A) the Accrued Amounts, and (B) the CIC
Severance Amount (as provided below); provided, that Executive shall be entitled
to receive the CIC Severance Amount only if (i) Executive has materially
complied with, and is in compliance in all material respects with, Sections 5,
6, and 7 of this Agreement, and (ii) Executive executes the Release within 45
days following the Termination Date and does not revoke the Release within any
applicable revocation period. The CIC Severance Amount shall equal (i) 18 months
of the Base Salary rate as of the Termination Date, plus the amount of the
Target Annual Bonus (at 100% achievement) for the fiscal year in which the
Termination Date occurs, in each case payable in a single lump sum; (ii) payment
of any earned but unpaid Annual Bonus for the fiscal year prior to the year in
which the Termination Date occurs, payable in a single lump sum; (iii)
continuation for 18 months following the Termination Date of any health
insurance benefits to which Executive was entitled as of the Termination Date at
the same level as active employees (with such benefits to be provided in the
form of subsidized COBRA premiums); and (iv) full accelerated vesting of all
then-unvested equity awards subject to time-based vesting that are held by
Executive as of the Termination Date. The cash termination payments described in
this Section shall be paid to Executive within 60 days following the Termination
Date, provided that if the period during which Executive may sign the Release
straddles two calendar years, then such cash termination payments shall be paid
to Executive in the second of such calendar years.
(e)    Death or Disability.
(i)    Executive’s employment hereunder shall terminate automatically upon
Executive’s death during the Employment Term, and the Company may terminate
Executive’s employment on account of Executive’s Disability.
(ii)    If Executive’s employment is terminated during the Employment Term on
account of Executive’s death or Disability, Executive (or Executive’s estate
and/or beneficiaries, as the case may be) shall be entitled to receive the
Accrued Amounts plus the expected amount of Executive’s Annual Performance Bonus
for the year in which such termination occurs, pro-rated through the Termination
Date.
(f)    Resignation of All Other Positions. Upon termination of Executive’s
employment hereunder for any reason, Executive agrees to resign from all
positions that Executive holds as an officer or member of a board (or a
committee thereof) of the Company or any of its affiliates.
(g)    Section 280G. Notwithstanding anything in this Agreement to the contrary,
if the payments and benefits to be afforded to Executive under Section 4 hereof
(the “Severance Benefits”) either alone or together with other payments and
benefits which Executive has the right receive from the Company (or any
affiliate) would constitute a “parachute payment” under Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and but for this Section
4(f), would be subject to the excise tax imposed by Section 4999 of the (the
“Excise Tax”), then the Severance


5

--------------------------------------------------------------------------------



Benefits shall be reduced (the “Benefit Reduction”) by the minimum amount
necessary to result in no portion of the Severance Benefits being subject to the
Excise Tax, provided, however, that the Benefit Reduction shall only occur if
such reduction would result in Executive’s “Net After-Tax Amount” attributable
to the Severance Benefits being greater than it would be if no Benefit Reduction
was effected. For this purpose, “Net After-Tax Amount” shall mean the net amount
of Severance Benefits Executive is entitled under this Agreement after giving
effect to all federal, state and local taxes which would be applicable to such
payments and benefits, including but not limited to, the Excise Tax. Nothing
contained herein shall result in the reduction of any payments or benefits to
which Executive may be entitled upon termination of employment and/or a change
in control other than as specified in this Section 4(f), or a reduction in the
Severance Benefits below zero.
(h)    Definitions.
(i)    For purposes of this Agreement, “Cause” shall mean: (1) Executive’s
willful and continued failure to perform Executive’s duties (other than any such
failure resulting from incapacity due to physical or mental illness); (2)
Executive’s willful and continued failure to comply with any valid and legal
directive of the Board; (3) Executive’s engagement in fraud, embezzlement, or
other illegal or gross misconduct, which is, in each case, materially injurious
to the Company or its affiliates; (4) Executive’s conviction of or plea of
guilty or no contest to a crime that constitutes a felony or a crime that
constitutes a misdemeanor involving moral turpitude; (5) Executive’s willful and
continued violation of a material policy of the Company; or (6) Executive’s
willful and material breach of any material obligation under this Agreement or
any other written agreement between Executive and the Company. Except for a
failure, breach, or refusal which, by its nature, cannot reasonably be expected
to be cured, Executive shall have 20 business days from the delivery of written
notice by the Company within which to cure any acts constituting Cause;
provided, that if the Company reasonably expects irreparable injury from a delay
of 20 business days, the Company may give Executive notice of such shorter
period within which to cure as is reasonable under the circumstances, which may
include the termination of Executive’s employment without notice and with
immediate effect. For purposes of the definition, no act, or failure to act, by
Executive shall be considered “willful” unless done, or omitted, by him in bad
faith, or without a reasonable belief that such act or omission was in the best
interests of the Company and its affiliates.
(ii)    For purposes of this Agreement, “Change in Control” shall have the same
meaning given to such term under the OIP.
(iii)    For purposes of this Agreement, “Disability” shall mean Executive’s
inability, due to physical or mental incapacity, to perform the essential
functions of his job for 180 consecutive days. Any question as to the existence
of Executive’s Disability as to which Executive and the Company cannot agree
shall be determined by a qualified, mutually agreed upon independent physician.
The determination of Disability made in writing to the Company and Executive
shall be final and conclusive for all purposes of this Agreement.
(iv)    For purposes of this Agreement, “Good Reason” shall mean any of the
following: (1) any material breach by the Company of any material provision of
this Agreement during the employment term without Executive’s written consent;
(2) any change in Executive’s title, or any material diminution of Executive’s
duties, responsibilities, or status in a manner not


6

--------------------------------------------------------------------------------



consistent with this Agreement, without Executive’s consent; (3) reduction of
Executive’s Base Salary, without Executive’s consent; (4) relocation of
Executive’s principal place of business that will require Executive to travel a
materially greater distance on a regular basis (as compared with Executive’s
prior practice) without Executive’s consent; or (5) the failure of a successor
in interest to the Company (whether by merger, stock purchase, or acquisition of
all or substantially all of the Company’s assets) to assume this Agreement
within 15 days of such transaction. Executive cannot terminate Executive’s
employment for Good Reason unless Executive has provided written notice to the
Company of the existence of the circumstances providing grounds for termination
for Good Reason within 30 days of the first occurrence of applicable grounds,
and the Company has had a least 30 days from the date on which such notice is
provided to cure such circumstances. If the Company fails to cure, and Executive
does not resign for Good Reason within 20 days following the expiration of the
Company’s cure period, then Executive will be deemed to have waived his right to
terminate for Good Reason with respect to the grounds asserted.
5.    Trade Secrets and Confidential Information; Confidentiality of Employment
Terms.
(a)    Executive acknowledges and agrees that, as a result of Executive’s
employment, Executive will have access to trade secrets and other confidential
and/or proprietary information of the Company, its customers, clients and
vendors (“Trade Secrets and Confidential Information”). Such Trade Secrets and
Confidential Information and other such information includes, but is not limited
to, any and all: (i) customers, clients and vendors, and client, customer,
supplier and vendor lists; (ii) accounting and business methods; (iii) services
or products and the marketing of such services and products; (iv) fees, costs
and pricing structures; (v) designs; (vi) analyses; (vii) drawings, photographs
and reports; (viii) computer software, including operating systems, applications
and program listings; (ix) flow charts, manuals and documentation; databases and
database access and manipulation methods, tools and software; (xi) inventions,
devices, new developments, methods, tools and processes, whether patentable or
unpatentable and whether or not reduced to practice; (xii) copyrightable works;
(xiii) technology and trade secrets; (xiv) templates, forms and formatting
tools; (xv) specifications; (xvi) analysis reporting and analysis methods and
processes; and (xvii) all similar and related information, in whatever form. The
Company acknowledges that this protection only extends to confidential
information and not publicly available and generally known or available
information or information not protectable from non-disclosure under the
applicable law. Executive agrees that Executive shall not, either directly or
indirectly, disclose or use at any time, whether during Executive’s employment
with the Company or for a period of three years thereafter, any Trade Secrets
and Confidential Information, except to the extent that such disclosure or use
is necessary for Executive to perform Executive’s duties pursuant to this
Agreement or otherwise with respect to the Company’s business; provided, that in
the event of a disclosure of any Trade Secrets and Confidential Information that
Executive is requested or demanded to make under the guise of law, Executive
must give the Company prompt written notice of any order, subpoena or other
notice or information that relates to such a request or demand for disclosure
compelled by law such that the Company will have sufficient opportunity to
challenge the requested disclosure in advance of disclosure by Executive, and
further provided that Executive shall (1) not disclose any more information than
the minimum disclosure that is in fact required by law, and (2) cooperate fully
with all efforts by the Company to obtain a protective


7

--------------------------------------------------------------------------------



order or similar confidentiality treatment for all such information prior to
making any such disclosure.
(b)    Executive covenants and agrees that, other than acknowledging the
existence of an employer-employee relationship between the Company and Executive
and as otherwise required by law (subject to the terms of Section 5(a) above),
Executive shall not at any time divulge, directly or indirectly, any of the
terms of this Agreement to any person or entity other than Executive’s legal
counsel and Certified Public Accountant.
(c)    Upon the Company’s request at any time, or upon the Company’s termination
of Executive’s employment with the Company, Executive will return to the Company
all originals and copies of Trade Secrets and Confidential Information.
Executive’s obligations under this Agreement supplement, but do not supersede,
cancel, or limit, other obligations Executive has to the Company or rights or
remedies of the Company, including those under the Defend Trade Secrets Act
(“DTSA”).
(d)    Executive acknowledges that the DTSA provides civil and criminal immunity
for any disclosure of Trade Secrets and Confidential Information to his
attorney, the government, or in a court filing under seal, so long as the
purpose is for reporting or investigating a suspected violation of law.
Executive further acknowledges that if he files a lawsuit for retaliation by
virtue of reporting a suspected violation of the law, he may use Trade Secrets
and Confidential Information in that anti-retaliation lawsuit.
6.    Restricted Activities.
(a)    Non-Solicitation of Customers. During the Employment Term, without
limiting Executive’s obligations and duties as an employee under applicable law,
and for a period of 24 months running consecutively from the Termination Date
(whether Executive’s employment is terminated for any reason or no reason),
Executive shall not directly or indirectly: (i) solicit or divert any business
or any customer (actual or potential) from the Company or assist any person,
group or entity in doing so or attempting to do so; or (ii) cause or seek to
cause any person, group or entity to refrain from dealing or doing business with
the Company or assist any person, group or entity in doing so or attempting to
do so.
(b)    Non-Solicitation of Employees. During the Employment Term, without
limiting Executive’s obligations and duties as an employee under applicable law,
and for a period of 24 months running consecutively from the Termination Date
(whether Executive’s employment is terminated for any reason or no reason),
Executive shall not, directly or indirectly, for Executive’s own account or on
behalf of any other person or entity, solicit, encourage, entice, or cause, or
attempt to solicit, encourage, entice or cause, any employee or contractor of
the Company or any Company Party to: (i) breach or modify any provision of such
employee’s employment agreement with the Company or any Company Party; (ii)
reduce or change the quality or quantity or availability of such employee’s
services to the Company or any Company Party; or (iii) terminate such employee’s
employment with the Company or any Company Party.
(c)    Non-Competition. Executive acknowledges and agrees that due to his
position and responsibilities with the Company, Executive will have access to
Trade Secrets and Confidential


8

--------------------------------------------------------------------------------



Information. Because of the Company’s protectable interest, and the good and
valuable consideration offered to Executive during the Employment Term,
Executive agrees and covenants that during the Employment Term and until the
later of 12 months following the Termination Date or 24 months following the
effective date of the Company’s initial public offering, he will not, directly
or indirectly, engage in any “Prohibited Activity” anywhere that the Company
does business. Prohibited Activity is defined as any activity Executive engages
in that is the same or similar to the business of the Company, including,
without limitation, the business of gathering, cataloguing, cleansing,
filtering, organizing, or providing business contact information, firmographic
or technographic information on business organizations, or predictive purchase
intent data for use in sales, marketing, or recruiting, or any activity in which
Executive contributes Executive’s knowledge, directly or indirectly, in whole or
in part, as an employee, employer, operator, manager, advisor, consultant,
contractor, agent, partner, director, stockholder, officer, volunteer, intern,
or any other similar capacity to an entity engaged in the same or similar
business of the Company. Prohibited Activity also includes activity that may
require or inevitably require disclosure of trade secrets, proprietary
information or Trade Secrets and Confidential Information.
(d)    Non-Disparagement. Executive covenants and agrees that for the longest
period legally enforceable, he shall not disparage the image or reputation of
the Company or any of its subsidiaries or affiliates and their officers, senior
management employees and professional employees. The Company covenants and
agrees that it (i) shall not, in any official or Company-sanctioned statement,
disparage the image or reputation of Executive; and (ii) shall instruct its
officers, directors and senior management employees not to disparage the image
or reputation of Executive.
(e)    Permitted Activities. Notwithstanding any language in this Agreement to
the contrary, nothing in this Agreement prohibits or impedes Executive from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, otherwise communicating, cooperating, or filing a complaint with or
making other disclosures or complaints to any such agency or entity that are
protected under the whistleblower provisions of federal law or regulation;
provided, that in each case such communications and disclosures are consistent
with applicable law. Executive does not need the prior authorization of the
Company to make any such reports or disclosures and Executive is not required to
notify the Company that Executive has made such reports or disclosures.
Notwithstanding the foregoing, under no circumstance is Executive authorized to
disclose any information covered by the Company’s attorney-client privilege or
attorney work product or the Company’s trade secrets without prior written
consent of the Company. An individual shall not be held criminally or civilly
liable under any U.S. federal or state trade secret law for the disclosure of a
trade secret that is made (i) in confidence to a U.S. federal, state, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except pursuant to court
order.


9

--------------------------------------------------------------------------------



(f)    In the event that Executive shall breach any of the provisions of Section
6(a)-(d), or in the event that any such breach is threatened by Executive, in
addition to and without limiting or waiving any other of the Company’s rights
under this Agreement or any remedies available to the Company at law or in
equity, the Company shall be entitled to immediate injunctive relief in any
court, domestic or foreign, having the capacity to grant such relief, without
the necessity of posting a bond, to restrain any such breach or threatened
breach and to enforce the provisions of these Sections. Executive acknowledges
and agrees that there is no adequate remedy at law for any such breach or
threatened breach and, in the event that any action or proceeding is brought
seeking injunctive relief, Executive shall be estopped from asserting as a
defense thereto that there is an adequate remedy at law.
(g)    Executive acknowledges and agrees that (i) the foregoing restrictions and
the duration and scope thereof as set forth in Section 6(a)-(d) (collectively,
the “Restrictions”) are agreed with respect to all of the circumstances
reasonable and necessary for the protection of the Company and its business, and
the Restrictions do not preclude Executive from earning a livelihood, nor do the
Restrictions unreasonably impose limitations on Executive’s ability to earn a
living, (ii) the potential harm to the Company of the non-enforcement of the
Restrictions outweighs any harm to Executive of the enforcement of the
Restrictions by injunction or otherwise, and (iii) that none of the rights,
damages or other consideration set forth in Section 6(c), or any specific
enforcement or injunction rights that the Company may have under this Agreement,
shall limit, restrict or affect any other rights the Company may have, or any
recovery the Company may be entitled to obtain, from any party, under any
theory, or with respect to any agreement or relationship, including any such
rights or potential recovery the Company may have pursuant to the other
provisions of this Agreement.
7.    Inventions and Patents.
(a)    Inventions Defined. “Inventions” means inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
know-how, trademarks, and trade secrets, whether or not patentable or
registrable under copyright or similar laws, that Executive may solely or
jointly author, conceive, develop, or reduce to practice.
(b)    Assignment of Inventions and Works Made for Hire. Executive will promptly
make a full written disclosure to the Company, will hold in trust for the sole
right and benefit of the Company, and will assign to the Company, or its
designee, all of Executive’s right, title and interest (including all related
intellectual property rights and the right to sue and collect payment for past,
present and future infringement) in all Inventions that Executive creates during
the Employment Term (the “Company Inventions”). In addition, all original works
of authorship that are made by Executive (solely or jointly with others) within
the scope of and during the period of the Employment Term and that are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act, and, in accordance, the Company will be
considered the author of these works. Executive agrees that this assignment
includes the present conveyance to the Company of ownership of Inventions that
are not yet in existence.
(c)    Exception to Assignments. Notwithstanding any other provision in this
Section to the contrary, Executive is not obligated to assign or offer to assign
to the Company any of Executive’s


10

--------------------------------------------------------------------------------



rights, title or interest in an Invention for which no equipment, supplies,
facilities or trade secret information of the Company was used and that was
developed entirely on Executive’s own time, unless (i) the Invention relates (A)
at the time of conception or reduction to practice of the Invention, to the
business of the Company, or (B) to the Company’s actual or demonstrably
anticipated research or development, or (ii) the Invention results from any work
performed by Executive for the Company. This notice is intended to satisfy any
applicable requirements of the Revised Code of Washington Section 49.44.140.
(d)    Inventions Retained and Licensed. Executive has attached to this
Agreement a list describing all Inventions that were made by Executive prior to
the Employment Term, that relate to the Company’s proposed business, products,
or research and development, and that are not assigned to the Company under this
Agreement (collectively, “Prior Inventions”). If no list is attached or if no
Prior Inventions are listed, Executive represents that there are no Prior
Inventions. Furthermore, Executive represents and warrants that the inclusion of
any Prior Inventions will not materially affect Executive’s ability to perform
all obligations under this Agreement. If, in the course of the Employment Term,
Executive incorporates into a the Company product, process or machine an
Invention owned by Executive or in which Executive has an interest, the Company
is granted a nonexclusive, royalty-free, irrevocable, perpetual, transferrable,
worldwide license (with right to sublicense) to make, have modify, use, import,
offer for sale, sell, reproduce, distribute, modify, adapt, prepare derivative
works of, display, perform and otherwise exploit the Invention without
restriction of any kind.
(e)    Third-Party Inventions. Executive will not incorporate any original work
of authorship, development, concept, improvement or trade secret owned, in whole
or in part, by any third party, into any Company Invention without the Company’s
prior written permission.
(f)    Moral Rights. Any assignment to the Company of the Company Inventions
includes all rights of attribution, paternity, integrity, modification,
disclosure and withdrawal and any other rights throughout the world that may be
known as or referred to as “moral rights,” “artist’s rights,” or the like
(collectively, “Moral Rights”). To the extent that Moral Rights cannot be
assigned under applicable law, Executive hereby waives and agrees not to enforce
any and all Moral Rights, including any limitation on subsequent modification,
to the extent permitted under applicable law.
(g)    Marketing of the Company Inventions. The decision whether or not to
commercialize or market any Company Invention developed by Executive solely or
jointly with others is within the Company’s sole discretion and for the
Company’s sole benefit. Neither the Company nor any other entity will pay
Executive a royalty as a result of the Company’s efforts to commercialize or
market any Company Invention.
(h)    Maintenance of Records. Executive will keep and maintain adequate and
current written records of all the Company Inventions. These records will be in
the form of notes, sketches, drawings, electronic files, laboratory notebooks,
and any other format that may be specified by the Company. At all times, the
records will be available to the Company, and remain the sole property of the
Company.


11

--------------------------------------------------------------------------------



(i)    Further Assurances. Executive will assist the Company, or its designee,
at the Company’s expense, in every proper way to secure and protect the
Company’s rights in the Company Inventions and any related copyrights, patents,
mask work rights, or other intellectual property rights in any and all
countries. Executive will disclose to the Company all pertinent information and
data. Executive will execute all applications, specifications, oaths,
assignments, and all other instruments that the Company deems necessary in order
to apply for and obtain these rights and in order to deliver, assign and convey
to the Company, its successors, assigns and nominees the sole and exclusive
rights, title and interest in and to the Company Inventions, and any related
copyrights, patents, mask work rights or other intellectual property rights. The
Company will testify in a suit or other proceeding relating to such the Company
Inventions and any rights relating thereto. Executive’s obligation to execute or
cause to be executed, when it is in Executive’s power to do so, any instrument
or papers will continue after the termination of this Agreement.
8.    Notices. Any notice provided for herein shall be in writing and shall be
deemed to have been given or made when personally delivered or delivered by
reputable overnight courier service and deemed delivered in the case of courier
service upon confirmation of receipt of the delivery or affirmative rejection
thereof.
9.    Severability. In case any one or more of the provisions contained in this
Agreement for any reason shall be held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, any such
provision(s) shall be severed, but only to the minimum extent necessary to
comply with applicable laws and rules. Such invalidity, illegality or
unenforceability shall not affect any other portion of the same provision or of
any other provision of this Agreement or any action in any other jurisdiction.
In addition to the foregoing, if one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad or unreasonable
as to the period, scope or geographical area so as to be unenforceable at law,
such provision or provisions shall be modified or substituted by the appropriate
judicial or governing body so as to cover the maximum period, scope or
geographical area permitted by applicable law.
10.    Complete Agreement. This Agreement is fully integrated and embodies the
complete agreement and understanding between the Parties regarding Executive’s
employment with the Company and supersedes and preempts any prior
understandings, offers, agreements or representations by or between the Parties,
written or oral, which may have related to the subject matter hereof in any way.
No modification or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing signed by both
Parties. Any subsequent change or changes in Executive’s duties, obligations,
rights or compensation will not affect the validity or scope of this Agreement.
11.    No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any party hereto,
including the drafter hereof.
12.    Construction. The headings and enumeration used in this Agreement are for
ease of reference only and shall not affect the interpretation of any provision.
References to the singular shall include the plural and vice-versa, except when
the context requires otherwise. All uses of the word “or” herein are as a
logical disjunction unless otherwise specified.


12

--------------------------------------------------------------------------------



13.    Not a Partnership; Successors and Assigns. This Agreement forms an
employer-employee relationship between Executive, as such, and the Company, as
employer, and shall not form or be deemed to form a partnership or joint venture
or any other relationship. Executive may not assign Executive’s rights or
delegate Executive’s duties or obligations hereunder without the prior written
consent of the Company. This Agreement and the benefit of each agreement and
obligations of Executive hereunder may be freely assigned to and enforced by all
successors and assigns of the Company, in its sole discretion, and such
agreements and obligations shall operate and remain binding notwithstanding the
termination of this Agreement.
14.    Company Party Defined. For purposes of this Agreement, the “Company
Parties” collectively (and, individually, a “Company Party”) means the Company,
and its subsidiaries and affiliates, and each and every other entity which is in
control of, controlled by or directly or indirectly under common control with
the Company. Any and all such entities and individuals is an intended
third-party beneficiary of this Agreement. Should Executive be employed by or
transferred to a successor, or to a member, subsidiary, affiliate or other
related entity, this Agreement shall continue in full force and effect as part
of the terms of Executive’s employment.
15.    Choice of Law. This Agreement, and all of the rights and obligations of
the parties hereto in connection with the employment relationship established
hereby, shall be governed by and construed in accordance with the substantive
laws of the State of Washington without giving effect to principles relating to
conflicts of law.
16.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the written consent of both the Company and Executive, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement shall affect
the validity, binding effect or enforceability of this Agreement or be deemed to
be an implied waiver of any provision of this Agreement. No waiver or indulgence
by the Company or any Company Party of any failure by Executive to keep or
perform any promise or condition of this Agreement shall be a waiver of any
preceding or succeeding breach of the same or any other promise or condition. No
waiver by the Company or any Company Party of any right shall be construed as a
waiver of any other right. No Company Party shall be required to give notice to
enforce strict adherence to all terms of this Agreement.
17.    Dispute Resolution. The parties agree to solely arbitrate all grievances,
disputes, claims, or causes of action arising out of this Agreement or
Executive’s employment with the Company, including claims Executive may have
against the Company or against its officers, directors, supervisors, managers,
employees or agents, unless arbitration is otherwise prohibited by law. Claims
for violation of any federal, state or local statute, including, but not limited
to, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act of 1990, the Family Medical Leave Act, and the Fair Labor Standards Act, and
alleged wage and hour violations, including, but not limited to, claims for
overtime, unpaid wages, and claims involving meal and rest breaks shall all be
subject to this arbitration clause; provided, that this arbitration clause does
not cover claims for sexual harassment or sexual assault brought under federal,
state or local law. All claims subject to arbitration shall be settled by final
and binding arbitration in accordance with the employment dispute resolution
rules


13

--------------------------------------------------------------------------------



of the American Arbitration Association (“AAA”) in effect at the time the demand
for arbitration is made. Accordingly, the parties are not permitted to pursue
court action regarding claims that are subject to arbitration. Such arbitration
shall be filed with the AAA and shall be heard before a single neutral
arbitrator, who shall be selected as provided in AAA’s Rules and Procedures. Any
arbitration filed by Executive shall be heard in Vancouver, Washington;
provided, that if arbitration in Vancouver, Washington is impractical because
Executive’s employment for the Company is located more than 100 miles from
Vancouver, Washington, the arbitration may be held in the County and State where
Executive last resided during Executive’s employment for the Company. The
Company shall be responsible for the arbitrator’s fees and expenses in excess of
any reasonable filing fee with the AAA; provided, each party shall pay its own
costs and attorneys’ fees, if any; provided, further, that if Executive prevails
in any dispute regarding Executive’s rights under this Agreement, then the
Company will reimburse his reasonable legal fees and expenses. The arbitrator
shall issue a written decision that contains the essential findings and
conclusions on which the decision is based. The arbitrator’s remedial authority
shall be no greater than that which is available under the statutory or common
law theory asserted. Judgment upon any award rendered by the arbitrator may be
entered in any court with appropriate jurisdiction. Neither this agreement to
arbitrate nor any demand for arbitration shall waive or otherwise affect the
Company’s right to obtain any provisional remedy, including, without limitation,
injunctive relief for unfair competition, the use or unauthorized disclosure or
misappropriation of trade secrets, the disclosure of any other confidential
information or the violation of the confidentiality or other provisions of
Section 6(a)-(d) or Section 7 of this Agreement. Executive and the Company
intend and agree that class action and representative action procedures are
hereby waived and shall not be asserted, nor will they apply, in any arbitration
pursuant to this agreement. EXECUTIVE AND THE COMPANY UNDERSTAND AND ACKNOWLEDGE
THAT BY SIGNING THIS AGREEMENT, THE PARTIES ARE GIVING UP THE RIGHT TO A JURY
TRIAL AND TO A TRIAL IN A COURT OF LAW.
18.    Cooperation with Regard to Litigation. Executive agrees to cooperate with
the Company during the term of this Agreement and thereafter (including
following termination of Executive’s employment for any reason or for no
reason). Without limiting the foregoing, Executive shall be available to testify
on behalf of the Company or its affiliates, in any action, suit or proceeding,
whether civil, criminal, administrative or investigative, and to assist the
Company or any of its affiliates in any such action, suit or proceeding, by
providing information and meeting and consulting with its counsel and
representatives. Reasonable out-of-pocket expenses incurred by Executive in
compliance with this Section shall be reimbursed by the Company.
19.    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement. Any counterpart may be executed by
facsimile or electronic signature and such facsimile or electronic signature
shall be deemed an original.
20.    Compliance with Section 409A. Notwithstanding any other provision of this
Agreement to the contrary, the provision, time and manner of payment or
distribution of all compensation and benefits provided by this Agreement that
constitute nonqualified deferred compensation subject to and not exempted from
the requirements of Section 409A of the Code (“Section 409A Deferred
Compensation”) shall be subject to, limited by and construed in accordance with
the requirements


14

--------------------------------------------------------------------------------



of Section 409A and all regulations and other guidance promulgated by the
Secretary of the Treasury pursuant to such Section (such Section, regulations
and other guidance being referred to herein as “Section 409A”), including the
following:
(a)    Separation from Service. Payments and benefits constituting Section 409A
Deferred Compensation otherwise payable or provided pursuant to Section 4 upon
Executive’s termination of employment shall be paid or provided only at the time
of a termination of Executive’s employment that constitutes a Separation from
Service. For the purposes of this Agreement, a “Separation from Service” is a
separation from service within the meaning of Treasury Regulation Section
1.409A-1(h).
(b)    Six-Month Delay Applicable to Specified Employees. If, at the time of a
Separation from Service of Executive, Executive is a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) (a “Specified Employee”), then any
payments and benefits constituting Section 409A Deferred Compensation to be paid
or provided pursuant to Section 4 upon the Separation from Service of Executive
shall be paid or provided commencing on the later of (i) the date that is six
months after the date of such Separation from Service or, if earlier, the date
of death of Executive (in either case, the “Delayed Payment Date”), or (ii) the
date or dates on which such Section 409A Deferred Compensation would otherwise
be paid or provided in accordance with Section 4. All such amounts that would,
but for this Section 20(b), become payable prior to the Delayed Payment Date
shall be accumulated and paid on the Delayed Payment Date.
(c)    Stock-Based Awards. The vesting of any stock-based compensation awards
which constitute Section 409A Deferred Compensation and are held by Executive,
if Executive is a Specified Executive, shall be accelerated in accordance with
this Agreement to the extent applicable; provided, that the payment in
settlement of any such awards shall occur on the Delayed Payment Date, to the
extent required pursuant to Section 20(b).
(d)    Installments. Executive’s right to receive any installment payments
payable hereunder shall be treated as a right to receive a series of separate
payments and, accordingly, each such installment payment shall at all times be
considered a separate and distinct payment for purposes of Section 409A.
(e)    Reimbursements. To the extent that any reimbursements payable to
Executive pursuant to this Agreement are subject to the provisions of Section
409A, such reimbursements shall be paid to Executive no later than December 31
of the year following the year in which the cost was incurred; the amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year; and executive’s right to reimbursement
under this Agreement will not be subject to liquidation or exchange for another
benefit.
(f)    Rights of the Company; Release of Liability. It is the mutual intention
of Executive and the Company that the provision of all payments and benefits
pursuant to this Agreement be made in compliance with the requirements of
Section 409A. To the extent that the provision of any such payment or benefit
pursuant to the terms and conditions of this Agreement would fail to comply with
the applicable requirements of Section 409A, the Company may, in its sole and
absolute discretion and without the consent of Executive, make such
modifications to the timing or manner


15

--------------------------------------------------------------------------------



of providing such payment and/or benefit to the extent it determines necessary
or advisable to comply with the requirements of Section 409A; provided, that the
Company shall not be obligated to make any such modifications. Any such
modifications made by the Company shall, to the maximum extent permitted in
compliance with the requirements of Section 409A, preserve the aggregate
monetary face value of such payments and/or benefits provided by this Agreement
in the absence of such modification; provided, that the Company shall in no
event be obligated to pay any interest or other compensation in respect of any
delay in the provision of such payments or benefits in order to comply with the
requirements of Section 409A. Executive acknowledges that (i) the provisions of
this Section 20 may result in a delay in the time which payments would otherwise
be made pursuant to this Agreement and (ii) the Company is authorized to amend
this Agreement, to void or amend any election made by Executive under this
Agreement and/or to delay the payment of any monies and/or provision of any
benefits in such manner as may be determined by the Company, in its discretion,
to be necessary or appropriate to comply with Section 409A (including any
transition or grandfather rules thereunder) without prior notice to or consent
of Executive. Executive hereby releases and holds harmless the Company, its
directors, officers and stockholders from any and all claims that may arise from
or relate to any tax liability, penalties, interest, costs, fees or other
liability incurred by Executive as a result of the application of Section 409A.
[Signature page follows; remainder of page intentionally left blank.]




16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Employment Agreement
as of the date first written above.
THE COMPANY:
 
 
EXECUTIVE:
 
 
 
 
 
 
 
ZoomInfo Technologies Inc.
 
/s/ Henry Schuck
 
 
 
 
 
 
 
 
 
Henry Schuck
 
 
 
 
 
 
 
 
By:
 
/s/ Anthony Stark
 
 
 
Name: Anthony Stark
 
 
 
 
Title:
General Counsel and Corporate Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ZoomInfo Holdings LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Anthony Stark
 
 
 
Name: Anthony Stark
 
 
 
 
Title:
Secretary, General Counsel
 
 
 



Signature Page to Employment Agreement

--------------------------------------------------------------------------------




Prior Inventions


Prior Inventions, Attached to Employment Agreement

--------------------------------------------------------------------------------




EXHIBIT A
Release Agreement
THIS RELEASE AGREEMENT (this “Agreement”) dated ______________, between ZoomInfo
Technologies Inc. (the “Company”) and Henry Schuck (“you”).
WHEREAS, the Company and you have entered into that certain Employment Agreement
dated as of ____________, 2020 (the “Employment Agreement”); and
WHEREAS, pursuant to the Employment Agreement, certain severance payments and
benefits otherwise payable to you pursuant to the Employment Agreement (the
“Severance Benefits”) are subject to your execution, delivery and non-revocation
of a release of claims substantially in the form of Exhibit A to the Employment
Agreement.
NOW THEREFORE, in consideration of the Severance Benefits you hereby agree as
follows:
1.    General Release. For and in consideration of the Severance Benefits to be
made to you under the Employment Agreement, you hereby agree on behalf of
yourself, your agents, assignees, attorneys, successors, assigns, heirs and
executors, to, and you do hereby, fully and completely forever release the
Company and its affiliates, predecessors and successors and all of their
respective past and/or present officers, directors, partners, members, managing
members, managers, employees, agents, representatives, administrators,
attorneys, insurers and fiduciaries in their individual and/or representative
capacities (hereinafter collectively referred to as the “Releasees”), from any
and all causes of action, suits, agreements, promises, damages, disputes,
controversies, contentions, differences, judgments, claims, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
variances, trespasses, extents, executions and demands of any kind whatsoever,
which you or your heirs, executors, administrators, successors and assigns ever
had, now have or may have hereafter against the Releasees or any of them, in
law, admiralty or equity, whether known or unknown to you, for, upon, or by
reason of, any matter, action, omission, course or thing whatsoever occurring,
including, without limitation, in connection with or in relationship to your
employment or other service relationship with the Company or its affiliates, the
termination of any such employment or service relationship and any applicable
employment or compensatory arrangement with the Company or its affiliates
(collectively, the “Released Claims”); provided that such Released Claims shall
not include any claims to enforce your rights under, or with respect to, (a) the
Severance Benefits, the “Accrued Amounts” (as defined in the Employment
Agreement) and any other termination benefits or rights under any separation
agreement entered into at the time of your termination of employment, (b) any
outstanding equity or equity-type awards, (c) your rights as shareholder,
including without limitation your rights under (i) tax receivable agreements,
(ii) documents or laws which relate to corporate governance, and/or (iii)
documents or laws which are incident to, relate to or arise from your equity
ownership in the Company, whether such equity is owned directly or indirectly by
you, and (d) indemnification rights and coverage under director and officer
liability policies.


A-1

--------------------------------------------------------------------------------



a.    Subject to the limitations stated in paragraph 1 above, the Released
Claims include, without limitation, (i) any and all claims under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967,
the Civil Rights Act of 1971, the Civil Rights Act of 1991, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act, the Family and Medical Leave Act of 1993, and
any and all other federal, state or local laws, statutes, rules and regulations
pertaining to employment or otherwise, and (ii) any claims for wrongful
discharge, breach of contract, fraud, misrepresentation or any compensation
claims, or any other claims under any statute, rule or regulation or under the
common law, including compensatory damages, punitive damages, attorney’s fees,
costs, expenses and all claims for any other type of damage or relief. Nothing
in this Agreement shall prohibit or impede you from communicating, cooperating
or filing a complaint with any U.S. federal, state or local governmental or law
enforcement branch, agency or entity (collectively, a “Governmental Entity”)
with respect to possible violations of any U.S. federal, state or local law or
regulation, or otherwise making disclosures to any Governmental Entity, in each
case, that are protected under the whistleblower provisions of any such law or
regulation, provided that in each case such communications and disclosures are
consistent with applicable law. You understand and acknowledge that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made (i) in
confidence to a federal, state, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. You understand and acknowledge
further that an individual who files a lawsuit for retaliation by an employer
for reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal; and does not disclose the trade secret, except pursuant to court
order. Notwithstanding the foregoing, under no circumstance will you be
authorized to disclose any information covered by attorney-client privilege or
attorney work product of the Company or any of its subsidiaries without prior
written consent of Company’s General Counsel or other officer designated by the
Company.
b.    THIS MEANS THAT, BY SIGNING THIS AGREEMENT, YOU WILL HAVE WAIVED ANY RIGHT
YOU MAY HAVE HAD TO BRING A LAWSUIT OR MAKE ANY CLAIM AGAINST THE RELEASEES,
WITH RESPECT TO THE RELEASED CLAIMS, BASED ON ANY ACTS OR OMISSIONS OF THE
RELEASEES.
c.    You represent that you have read carefully and fully understand the terms
of this Agreement, and that you have been advised to consult with an attorney
and have had the opportunity to consult with an attorney prior to signing this
Agreement. You acknowledge that you are executing this Agreement voluntarily and
knowingly and that you have not relied on any representations, promises or
agreements of any kind made to you in connection with your decision to accept
the terms of this Agreement, other than those set forth in this Agreement. You
acknowledge that you have been given at least twenty-one (21) days to consider
whether you want to sign this Agreement and that the Age Discrimination in
Employment Act gives you the right to revoke this Agreement within seven (7)
days after it is signed, and you understand that you will not receive any of the
Severance Benefits due to you under the Employment Agreement


A-2

--------------------------------------------------------------------------------



until such seven (7) day revocation period has passed and then, only if you have
not revoked this Agreement. To the extent you have executed this Agreement
within less than twenty-one (21) days after its delivery to you, you hereby
acknowledge that your decision to execute this Agreement prior to the expiration
of such twenty-one (21) day period was entirely voluntary.
2.    Governing Law. This Agreement will be governed, construed and interpreted
under the laws of the State of Washington.
3.    Entire Agreement/Counterparts. This Agreement constitutes the entire
agreement between the parties with respect to the matters contained herein. It
may not be modified or changed except by written instrument executed by all
parties. This Agreement may be executed in counterparts, each of which shall
constitute an original and which together shall constitute a single instrument.
[signature page follows]


A-3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the parties, all as of the date first written above.
 
 
 
 
 
 
 
HENRY SCHUCK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Reviewed, approved and agreed:
 
 
 
 
 
 
 
 
ZOOMINFO HOLDINGS LLC
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 


